Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-237, 239-240, 244, 246, 248, 258-259, 265-270, and 272-277 were canceled.  
Claims 238, 241-243, 245, 247, 249-257, 260-264, 271, and 278-284 are pending and under consideration. 

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 06 December 2021 is acknowledged.


Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in paragraph 213 in page 66. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.




The disclosure is objected to because they depict nucleic acid and/or amino acid sequences, which is not identified by sequence identification numbers in the last line of paragraph 276 in page 83. Applicant must provide appropriate amendments to the specification inserting the required sequence identifiers.  
Appropriate action correcting this deficiency is required.  If any sequences are not in the current sequence listing, Applicant must submit paper and computer-readable copies of a substitute sequence listing, together with an amendment directing its entry into the specification and a statement that the content of both copies are the same and, where applicable, include no new matter.  
Sequences appearing in the specification and/or drawings must be identified by a sequence identifier in accordance with 37 C.F.R. 1.821(d); sequence identifiers for sequences appearing in the drawings may appear in the drawings or in the brief description of the drawings.  
Appropriate correction is required.


Claim Objections
Claim(s) 238 is/are objected to because of the following informalities: “anti-CD3 antibody or antigen binding fragment” in line 4-5 should read “anti-CD3 antibody or antigen binding fragment thereof”. Appropriate correction is required.

(s) 238 is/are objected to because of the following informalities: “the anti-CD3 antibody or antigen binding fragment” in line 8 should read “the anti-CD3 antibody or the antigen binding fragment thereof”. Appropriate correction is required.

Claim(s) 242 is/are objected to because of the following informalities: “the multispecific construct” in line 4-5 should read “the multispecific polypeptide construct”. Appropriate correction is required.

Claim(s) 245 is/are objected to because of the following informalities: “at least one CRBR and at least one antigen binding domain” in line 17-18 should read “at least one CRBR and at least one antigen binding domain that binds TAA”.  Appropriate correction is required.

Claim(s) 247 is/are objected to because of the following informalities: “the multispecific construct” in line 1-2 should read “the multispecific polypeptide construct”. Appropriate correction is required.

Claim(s) 255 is/are objected to because of the following informalities: “selected from the group consisting of a sdAb or an scFv” should read “selected from the group consisting of a sdAb and an scFv”.  See MPEP 2173.05(h) for proper Markush group format.  Appropriate correction is required.

(s) 256 is/are objected to because of the following informalities: “at least a first antigen binding domain” in lines 3, 5, 8 and 11 should read “a first antigen binding domain”. Appropriate correction is required.

Claim(s) 256 is/are objected to because of the following informalities: “wherein the first antigen binding domain and second antigen binding domain” in line 3-4 should read “wherein the first antigen binding domain and the second antigen binding domain”. Appropriate correction is required.

Claim(s) 264 is/are objected to because of the following informalities: “a detectable moiety or a diagnostic agent” in line 4 should read “a detectable moiety and a diagnostic agent”. See MPEP 2173.05(h) for proper Markush group format.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 238, 241-243, 245, 247, 249-257, 260-264, 271, and 278-284 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as 
The term “not substantially able to bind or engage” in claims 238, 245, and 247 is a relative term which renders the claim indefinite. The term “not substantially able to bind or engage” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, it is unclear what level of binding the claim limitation “not substantially able to bind or engage” refers to. Other dependent claims are also rejected because they depend from claim 238, and therefore they contain same claim limitation.
Claim 263 recites “SEQ ID NO: 31” in the last line, but the recited amino acid sequence is not SEQ ID NO: 31.  It is SEQ ID NO: 315 as evidenced by paragraph 195 in page 58 of instant specification.  Therefore, it is unclear which SEQ ID NO Applicant intends to recite. 



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 238, 241-243, 245, 247, 249-257, 260-264, 271, and 278-284 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

State of the Art
Despite the expression of antigens by tumor cells, spontaneous immune-mediated rejection of cancer seems to be a rare event (Driessens et al, Immunological Reviews (2009), vol. 229: 126-144). T-cell receptor engagement by peptide/major histocompatibility complexes constitutes the main signal for the activation of naive T cells but is not sufficient to initiate a productive generation and maintenance of effector cells. Full activation of T cells requires additional signals driven by costimulatory molecules present on activated antigen-presenting cells but rarely on tumors. Following the discovery of B7-1 (CD80), several other costimulatory molecules have been shown to contribute to T-cell activation and have relevance for improving anti-tumor immunity. Moreover, increasing the understanding of coinhibitory receptors has highlighted key additional pathways that can dominantly inhibit anti-tumor T-cell function. Improving 
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope (Malia et al., Proteins 2016; 84;427-434; entire document, especially see Abstract).  Malia et al. cocrystallized anti-tau antibody AT8 Fab with a phosphorylated peptide and showed that the interaction interface involves all six CDRs.  
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked such as in heavy chain antibodies (De Genst et al., Developmental and Comparative Immunology, 2006, 30:187-98; entire document, specifically note “1. Introduction” and figure 1 in particular).  Further, specific autonomous VH domains that can bind to antigens have also been described in the arts.  Ward et al. (Nature, 1989, 341:544-546) teaches that the complete VH domains of several antibodies maintained the ability, although with reduced affinity than the VH-VL, to bind to lysozyme even when they are not paired with the corresponding VL domains (page 545, left column, 2nd complete paragraph; Table 1).  Ward et al. also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al. further teaches that the in vivo to treat diseases.
Crystallization analysis of different antibody structures when unbound and bound to an antigen shows that the antigen binding domain adopts different conformations when bound to an antigen (Choi et al., 2011, Molecular BioSystems, 2011, 7:3327-334; specifically page 3327, 1st and 2nd paragraphs in particular).  Furthermore, the VH-CDR3 domain is highly variable (Choi et al., page 3327, right column, 1st full paragraph).  Although greatly improved, a definitive computational methods to accurately predict the structure of the antigen binding site when only analyzing just the CDR3 sequence or an “equivalent therefore” remains to be established (Choi et al., see “abstract”).  Thus, a disclosure of a simple CDR3 sequence is not sufficient to determine the antigen binding domain of an antibody because the other CDR sequences provide structure to the antigen binding domain.  
7 clones of human scFv to identify the scFv for binding to different antigens (entire document, specifically page 732, see “Selection of phage library” and “screening and sequencing of clones”).  One scFv is isolated to bind to MUC1, one scFv is isolated to bind to CEA, and seven different scFv’s are isolated from the library to bind to TNFα (entire document, specifically note Table I on page 726).  This highlights one cannot simply predict which of the scFv out of the 2.9X107 scFv clones would bind to the specific antigen.  Also, the phage library that is used for the screen can generate different antibodies.
Guide phage display screening of phages expressing 1.8X108 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al., British Journal of Cancer, 2000, 83:252-260; page 252, left column).  By performing multiple rounds of phage display using complex random pairing of human heavy variable domain with CDR1 and CDR2 sequences with the mouse VH-CDR3 and the light variable region (which has 3 CDR sequences, thus 4 CDR sequences are used in the screen), Klimka et al. identified the human heavy chain CDR1 and CDR2 sequences that can function with the mouse VH-CDR3 and light chain sequences.  The identified heavy chain is then used to screen for a human light variable regions (entire document, page 259, left column, 1st full paragraph in particular).  Only through a complex screen as taught by Klimka et al. is a skilled artisan able to randomly identify the remaining CDR sequences.  Furthermore, 
Guide phage display screening of phages expressing Fab was performed to isolate a human antibody that displayed similar binding properties as the parental antibody in Beiboer et al. (Journal of Molecular Biology, 2000, 296:833-849).  In Beiboer et al, a disclosed variable heavy chain was mixed with a library of 108  light chain sequences and 2x107  light chain sequences to generate Fab libraries  (page 834, see “Humanization of the light chain”).  Following 4 rounds of high stringent antigen selection, seven light chains were obtained (Table 2).  The best binding light chain is then shuffled with a library of 1.2x107 human VH comprising the VH-CDR3 of the parent mouse antibody to obtain a Fab human antibody library (page 835, see “Humanization of the heavy chain”).  Following several rounds of screening, one high affinity human antibody that maintains the VH-CDR3 sequence of the original parent mouse antibody is obtained that displayed similar binding properties as the parent antibody (abstract; page 835-837, bridging paragraph).  Structural modeling of the parent mouse antibody with the selected human antibody showed that the selected human VL sequences are distinct from the parent mouse VL sequence, demonstrating that the VH plays a dominant role in antigen binding (page 834-839, right column, bridging paragraph).  Structural modeling further showed minimal structural conservation is observed in the CDRs of the human VH (which contains the same CDR3 sequence as the parent mouse antibody) with the parent mouse antibody (page 839, right column).   Beiboer et al. highlighted that maintaining the VH-CDR3 sequence in a guide 
Claim Analysis
The instant claims are directed to or require multispecific polypeptide construct, the multispecific polypeptide construct comprising a first component comprising an immunoglobulin Fc region and a second component comprising a CD3-binding region, wherein: the CD3-binding region is an anti-CD3 antibody or antigen binding fragment that is an Fv antibody fragment comprising a variable heavy chain region (VH) and a variable light chain region (VL); the Fc is a heterodimeric Fc comprising a first Fc polypeptide and a second Fc polypeptide and the VH and VL of the anti-CD3 antibody or antigen binding fragment are linked to opposite polypeptides of the heterodimeric Fc; the first and second components are coupled by a polypeptide linker, wherein the Fc region is positioned N-terminal to the CD3-binding region; one or both of the first and second components comprises at least one antigen binding domain that binds a tumor associated antigen (TAA); and one or both of the first and second components comprises at least one co-stimulatory receptor binding region (CRBR) that binds a co-
Instant specification disclosed exemplary multispecific polypeptide constructs comprising 4-1BB sdAb, OX40 sdAb, GITR sdAb, ICOS sdAb and CD28 sdAb as CRBR (Table E1, page 159). Instant specification disclosed exemplary constrained CD3 engaging constructs comprising B7-H3 sdAb and DLL3 sdAb as TAA-binding domain (Table E4, page 175-177).  In summary, instant specification disclosed five co-stimulatory receptor binding domains and two TAA-binding domains.  However, instant claims encompass multispecific polypeptide construct comprising all the possible combination of CRBR and TAA-binding domains known in the art and yet-to-be discovered.  Therefore, only a few species of CRBR and TAA-binding domains disclosed by instant specification cannot be considered as a representative number of species falling within the scope of genus of multispecific polypeptide constructs comprising all the possible CRBR and TAA-binding domains as broadly claimed by instant claims. 
It is noted that claim 282 recites “human sdAb”.  However, instant specification does not disclose any working example of “human sdAb”.  Therefore, instant specification does not provide adequate written description for claim 282.
A skilled artisan in the art would recognize that the specificity of an antibody is dependent upon six specific CDR sequences and different combinations of CDR sequences greatly alter antigen binding.  As discussed above, specific human antibodies can be isolated from phage display libraries.  However, without performing 
Claim 263 and 284 define specific sequences for 6 CDRs of anti-CD3 binding Fv fragment, but does not define specific sequences of 6 CDRs for other components of the multispecific polypeptide construct (e.g. TAA-binding region and CRBR).  Furthermore, claim 284 recites “at least 90% sequence identity” and therefore 10% sequence variation can occur in CDR sequences.  Thus claim 284 encompasses anti-CD3 Fv fragments for which specific sequences for 6 CDRs are not defined.
Because of the unpredictable nature of the art, the applicant has not shown they are in possession of the genus of antibodies that can function with only partial structures defined by instant claims (e.g., CDR sequences only for anti-CD3 Fv fragment without defining specific sequences of six CDRs for TAA-binding domain and CRBR).  The variation encompassed by the present claims is large and the specification does not establish that the species described are representative of the claimed genus.  Neither does the disclosure provide sufficient evidence that the claimed structures provide a common structure sufficient to provide the claimed function(s).  
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.
                

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 238, 241-243, 245, 247, 249-257, 260-262, 264, 271, 278-280, and 282 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2014/0294823 (hereinafter PGPub '823; IDS) in view of US2016/0039942 (hereinafter PGPub '942; IDS).
Regarding claims 238, 247, 250, 252-253, 257, 260, and 278, PGPub '823 teaches a bispecific construct comprising a first component comprising an immunoglobulin Fc region and a second component comprising a CD3-binding region, wherein the CD3 binding region is Fv antibody fragment comprising a variable heavy chain (VH) and a variable light chain (VL); the Fc is a heterodimeric Fc comprising a first with all combinations possible. In general, A, B, C and D are selected such that the heterodimer is at least bispecific or bivalent in its ability to interact with additional proteins” (paragraph 120).  PGPub '823 teaches “Virtually any antigen may be targeted by the immunoglobulins herein, including but not limited to proteins, subunits, domains, motifs, and/or epitopes belonging to the following list of target antigens, which includes both soluble factors such as cytokines and membrane-bound factors, including transmembrane receptors: 17-IA, 4-1BB, …” (paragraph 239).  Therefore, PGPub '823 teaches multispecific polypeptide construct comprising anti-CD19 antibody (TAA-binding domain) and 4-1BB-binding domain (CRBR) as A and B component of Figure 64 (PGPub '823; sheet 132 of 160), which is subpart (b) of claim 247.  
Regarding claims 241-243, 245, and 279-280, it would be obvious to add the antigen binding domain or CRBR to either N-terminus of the Fc region or C-terminus of the CD3 binding region of the multispecific polypeptide construct because the prior art teaches antibodies having antigen binding domain on either side of the Fc regions.

Regarding claim 251, PGPub '823 teaches the peptidyl linker cleavable by an intracellular protease (paragraph 313). 
Regarding claim 254-255 and 282, PGPub '823 teaches scFv anti-CD19 (Figure 67 and paragraph 165).  PGPub '823 also teaches domain antibodies (paragraph 162).  PGPub '823 also teaches humanized antibodies (paragraph 162).
Regarding claim 256, PGPub '823 teaches that each monomer may bind to same receptor or ligand in different locations (e.g., different epitopes of same TAA; paragraph 171).
Regarding claim 261-262, PGPub '823 teaches that the molecules may be stabilized by the incorporation of disulfide bridges linking the VH and VL domains (paragraph 208).
Regarding claim 264, PGPub '823 teaches antibody-drug conjugates (paragraph 270). 
Regarding claim 271, PGPub '823 teaches a pharmaceutical composition comprising immunoglobulin polypeptide described herein, and a pharmaceutically acceptable carrier or diluent (paragraph 012).
However, PGPub '823 does not teach that CD3-binding region is not able to bind or engage cell surface CD3 unless the at least one antigen binding domain is bound to its TAA.
Regarding claim 238, PGPub '942 teaches a composition comprising: (i) a targeting moiety capable of directly or indirectly targeting to unwanted cells, and (ii) at 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of PGPub '823 and PGPub '942 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would replace CD3-binding region of PGPub '823 with masked CD3-binding region of PGPub '942 in order to make a multispecific construct that is more specific to 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claim(s) 238, 241-243, 245, 247, 249-257, 260-262, 264, 271, and 278-282 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2014/0294823 (hereinafter PGPub '823; IDS) and US2016/0039942 (hereinafter PGPub '942; IDS) as applied to claims 238, 241-243, 245, 247, 249-257, 260-262, 264, 271, 278-280, and 282 above, and further in view of US patent No. 10010626 (hereinafter patent ‘626; PTO-892).

However, PGPub '823 and PGPub '942 do not teach non-cleavable linker of SEQ ID NO: 10.
Regarding claim 281, patent ‘626 teaches SEQ ID NO: 7 which is same amino acid sequence as SEQ ID NO: 10 of instant application (see below for result 1 of SEQ ID NO: 10.rai).
Result 1 of SEQ ID NO: 10.rai

    PNG
    media_image1.png
    533
    749
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of PGPub '823, PGPub '942 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claim(s) 238, 241-243, 245, 247, 249-257, 260-264, 271, 278-280, and 282 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2014/0294823 (hereinafter PGPub '823; IDS) and US2016/0039942 (hereinafter PGPub '942; IDS) as applied to claims 238, 241-243, 245, 247, 249-257, 260-262, 264, 271, 278-280, and 282 above, and further in view of US patent No. 10066015 (hereinafter patent ‘015; PTO-892).
Regarding claims 238, 241-243, 245, 247, 249-257, 260-262, 264, 271, 278-280, and 282, the teachings of PGPub '823 and PGPub '942 were discussed above.
However, PGPub '823 and PGPub '942 do not teach specific sequences of 6 CDRs of anti-CD3 binding Fv fragment.


Result 1 of 16fus17fus18.rai

    PNG
    media_image2.png
    603
    591
    media_image2.png
    Greyscale

Result 1 of 19fus20fus21.rai

    PNG
    media_image3.png
    605
    576
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of PGPub '823, PGPub '942 and patent ‘015 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would replace anti-CD3 Fv fragment taught by PGPub '823 with anti-CD3 VH and VL taught by patent ‘015 to provide alternative multispecific 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claim(s) 238, 241-243, 245, 247, 249-257, 260-262, 264, 271, 278-280, 282 and 284 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2014/0294823 (hereinafter PGPub '823; IDS) and US2016/0039942 (hereinafter PGPub '942; IDS) as applied to claims 238, 241-243, 245, 247, 249-257, 260-262, 264, 271, 278-280, and 282 above, and further in view of US patent No. 10858417 (hereinafter patent ‘417; PTO-892).
Regarding claims 238, 241-243, 245, 247, 249-257, 260-262, 264, 271, 278-280, and 282, the teachings of PGPub '823 and PGPub '942 were discussed above.
However, PGPub '823 and PGPub '942 do not teach specific sequences of VH and VL of anti-CD3 binding Fv fragment claimed by instant claim 284.
Regarding claim 284, patent ‘417 teaches SEQ ID NO: 431 which is 95.3% identical to SEQ ID NO: 44 of instant application (see below for Result 11 of SEQ ID 

Result 11 of SEQ ID NO: 44.rai

    PNG
    media_image4.png
    257
    381
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    421
    538
    media_image5.png
    Greyscale

Result 3 of SEQ ID NO: 64.rai

    PNG
    media_image6.png
    256
    432
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    332
    519
    media_image7.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of PGPub '823, PGPub '942 and patent ‘417 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would replace anti-CD3 Fv fragment taught by PGPub '823 with anti-CD3 VH and VL taught by patent ‘417 to provide alternative multispecific 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claim(s) 238, 241-243, 245, 247, 249-257, 260-262, 264, 271, 278-280, and 282-283 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2014/0294823 (hereinafter PGPub '823; IDS) and US2016/0039942 (hereinafter PGPub '942; IDS) as applied to claims 238, 241-243, 245, 247, 249-257, 260-262, 264, 271, 278-280, and 282 above, and further in view of US2018/0230225 (hereinafter US225; PTO-892). 
Regarding claims 238, 241-243, 245, 247, 249-257, 260-262, 264, 271, 278-280, and 282, the teachings of PGPub '823 and PGPub '942 were discussed above.
However, PGPub '823 and PGPub '942 do not teach TAA-binding domain which is VHH fragment.
Regarding claim 283, US225 teaches that anti-CD19 antibody is an antibody fragment, e.g. a VHH fragment (paragraph 164).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of PGPub '823, PGPub '942 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 238, 255, 282 and 283 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5, 80, 122 and 169 of copending Application No. 17/283903 (hereinafter application ‘903; US2021/0380679; . Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Regarding claim 238, 255, and 283, application ‘903 claims the DLL3-binding polypeptide construct of claim 3 that is a multispecific polypeptide construct, the multispecific polypeptide construct comprising: (a) a first component comprising a heterodimeric Fc region comprising a first Fc polypeptide and a second Fc polypeptide and (b) a second component comprising an anti-CD3 antibody or antigen-binding fragment comprising a variable heavy chain region (VH) and a variable light chain region (VL), wherein: the VH and VL that comprise the anti-CD3 antibody or antigen binding fragment are linked to opposite polypeptides of the heterodimeric Fc; the first and second components are coupled by a linker, wherein the heterodimeric Fc region is positioned N-terminal to the anti-CD3 antibody; and one or both of the first and second components comprises the at least one DLL3 VHH domain (claim 80).  Application ‘903 claims the DLL3-binding polypeptide construct of claim 80, wherein one or both of the first and second component comprises at least one co-stimulatory receptor binding region (CRBR) that binds a co-stimulatory receptor (claim 169).
Regarding claim 282, application ‘903 claims humanized VHH domain (claims 5 and 122).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



238, 255, and 282-283 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 63, 105 and 133 of copending Application No. 17/283830 (hereinafter application ‘830; US2021/0340273; PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Regarding claim 238, 255, 283, application ‘830 claims the 5T4-binding polypeptide construct of claim 3A comprising: (a) a first component comprising a heterodimeric Fc region comprising a first Fc polypeptide and a second Fc polypeptide and (b) a second component comprising an anti-CD3 antibody or antigen-binding fragment comprising a variable heavy chain region (VH) and a variable light chain region (VL), wherein: the VH and VL that comprise the anti-CD3 antibody or antigen binding fragment are linked to opposite polypeptides of the heterodimeric Fc; the first and second components are coupled by a linker, wherein the heterodimeric Fc region is positioned amino-terminally to the anti-CD3 antibody or antigen-binding fragment; and one or both of the first and second components comprises the at least one 5T4 VHH domain (claim 63).  Application ‘830 claims the 5T4-binding polypeptide construct of claim 63, wherein one or both of the first and second components comprises at least one co-stimulatory receptor binding region (CRBR) that binds a co-stimulatory receptor (claim 133).
Regarding claim 282, application ‘830 claims humanized VHH (claim 105).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643     

/Brad Duffy/Primary Examiner, Art Unit 1643